Title: To John Adams from James Hillhouse, 3 January 1801
From: Hillhouse, James
To: Adams, John



Jany. 3d. 1801—

Mr. Hillhouse presents his respects to The President of the United States, and not having it in his power, at this time, to wait on him personally, to avoind any inconvenience by delay, takes the liberty of sending the enclosed letter, which fully explains the Wishes of the Writer, who is well known to the President, and whose application cannot be enforced by any thing Mr. Hillhouse could say on the Subject—
